ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Diversified Maintenance Systems, Inc.         )      ASBCA No. 61535
                                              )
Under Contract No. FA4621-10-D-0002           )

APPEARANCE FOR THE APPELLANT:                        Timothy Miguel Willardson, Esq.
                                                      Sandy, UT

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Heather M. Mandelkehr, Esq.
                                                     Justin D. Haselden, Esq.
                                                      Trial Attorneys

                                  ORDER OF DISMISSAL

       The government has filed a joint motion to dismiss this appeal with prejudice,
representing that the parties have settled their dispute and have requested that the appeal be
dismissed with prejudice.

       Accordingly, the Board hereby dismisses this appeal with prejudice.

       Dated: July 22, 2019




                                                  Admini ati Judge
                                                  Armed Se · es Board


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61535, Appeal of Diversified
Maintenance Systems, Inc., rendered in conformance with the Board' s Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals